                 Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 1 of 7



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Jason Langley


                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK


 JASON LANGLEY,

                            Plaintiff,

                  v.                                       Case No.:

  DREAM GO, INC.,

                           Defendant.



                                     COMPLAINT AND JURY DEMAND

            The plaintiff Jason Langley (“Plaintiff”), by his undersigned attorneys, Rath, Young and

Pignatelli, PC, for his complaint against the defendant Dream Go, Inc. (“Defendant”), alleges as

follows:

                                         SUBSTANCE OF THE ACTION

            1.         This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1) and 501.

            2.     Plaintiff seeks compensatory and statutory damages in an amount to be established

at trial.
               Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 2 of 7




                                               PARTIES

        3.        Plaintiff is an individual doing business as Reciprocity Images at 6019 Walden

Place, Mandeville, Louisiana 70448.

        4.        Upon information and belief, Defendant is domestic business corporation

registered in New York and doing business at 404 Fifth Avenue, Suite 4006, New York, New

York 10018.

                                   JURISDICTION AND VENUE

        5.        This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338 (jurisdiction over copyright actions).

         6.       Personal jurisdiction over Defendant is proper. Defendant is conducting business

 in this judicial district and committing torts in this state, including without limitation copyright

 infringement which causes harm in this state and judicial district.

        7.        Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff’s Business

         8.       Plaintiff is a professional photographer who licenses his work for a number of

 purposes, including editorial, advertising, corporate and non-profit use.

         9.       Plaintiff is the owner of the photographic image attached hereto as Exhibit A (the

 “Copyrighted Work”).

         10.      The Copyrighted Work is an original work of authorship.

                                                    2
             Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 3 of 7



       11.      Plaintiff is the owner of the copyrights in and to the Copyrighted Work.

       12.      On July 24, 2013, Plaintiff obtained a certificate of registration with the United

States Copyright Office covering the Copyrighted Work, Registration Number VA 1-778-199, a

copy of which is attached hereto as Exhibit B.

B.     Defendant’s Unlawful Activities
       13.      Upon information and belief, Defendant owns and operates or participates in the

operation of a number of websites, including one located at the URL http://www.dreamgo.com,

where Defendant publishes copyrighted images, or causes copyrighted images to be published,

such as that belonging to Plaintiff, to draw internet users to visit and remain at Defendant’s

websites where Defendant promotes its goods and services and profits from advertising revenue

that grows as viewership grows.

       14.      Plaintiff discovered that Defendant infringing the exclusive copyrights in the

Copyrighted Work.

       15.      Specifically, Plaintiff discovered exact copies of the Copyrighted Work being

reproduced, distributed, created derivative work of and publicly displayed at the Defendant’s

infringing website, screenshots of which are attached hereto as Exhibit C.

       16.      Upon information and belief, Defendant located the Copyrighted Work on the

internet and, without authorization from Plaintiff, purposefully downloaded the Copyrighted

Work and then uploaded the Copyrighted Work to the Infringing Website, thus unlawfully

reproducing, creating derivative Work of and distributing the Copyrighted Work, where the

Copyrighted Work were then publicly displayed without Plaintiff’s permission.

       17.      Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, derivation and public display of the Copyrighted Work.

       18.      The reproduction, distribution, derivation and public display by Defendant of

                                                  3
              Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 4 of 7



Plaintiff’s Copyrighted Work is without Plaintiff’s authorization.

        19.      Defendant’s unauthorized reproduction, distribution, derivation and public

display of Plaintiff’s Copyrighted Work is not accidental but knowing and willful and in

reckless disregard of Plaintiff’s rights.

        20.      Plaintiff has caused a number of cease and desist letters to be sent to Defendant.

        21.      While Defendant appears to have, at some point, ceased its public display of the

infringing work on its website, Defendant continues to disregard the copyrights of Plaintiff,

forcing Plaintiff to bring this action.

                                 FIRST CLAIM FOR RELIEF
                              DIRECT COPYRIGHT INFRINGEMENT
                                    (17 U.S.C. § 101 et seq.)

        22.      Plaintiff realleges the paragraphs above and incorporates them by reference as if

fully set forth herein.

        23.      The Copyrighted Work is original work of authorship, embodying copyrightable

subject matter, subject to the full protection of the United States copyright laws.

        24.      Plaintiff owns all rights, title and interest in and to the copyrights in the

Copyrighted Work.

        25.      Upon information and belief, as a result of Plaintiff’s reproduction, distribution,

derivation and public display of the Copyrighted Work, Defendant had access to the

Copyrighted Work prior to the reproduction, distribution, derivation and public display of the

Copyrighted Work at the infringing website.

        26.      Defendant reproduced, distributed, created derivative works of and publicly

displayed the Copyrighted Work at its website without authorization from Plaintiff.

        27.      By its actions, as alleged above, Defendant has infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing,

                                                    4
             Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 5 of 7



creating derivative works of and publicly displaying the Copyrighted Work at its websites.

       28.      Upon information and belief, Defendant’s infringement of Plaintiff’s copyright is

willful and deliberate and it has profited at the expense of Plaintiff.

       29.      As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyright and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its actual

damages resulting from Defendant’s use of the Copyrighted Work without paying license fees,

in an amount to be proven at trial.

       30.      At Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall be entitled

to recover damages based on a disgorgement of Defendant’s profits from infringement of the

Copyrighted Work, which amounts will be proven at trial.

       31.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work by

Defendant, or such other amounts as may be proper under 17 U.S.C. § 504(c).

       32.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

       33.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

      1.       A declaration that Defendant has infringed Plaintiff’s copyright under the Copyright



                                                   5
             Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 6 of 7




Act;

        2.      A declaration that such infringement is willful;

        3.      An accounting of all revenue earned by Defendant during the period in which it

reproduced, distributed or displayed the Copyrighted Work, or any portion or derivation of the

Copyrighted Work;

        4.      Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from its acts of copyright infringement or, in lieu thereof, should Plaintiff so elect, such

statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c), including

damages for willful infringement of up to $150,000 for each instance of copyright infringement;

        5.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.      Awarding Plaintiff its costs and disbursements incurred in this action, including its

reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

        7.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing sums;

        8.      Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any Work derived or copied from the Plaintiff’s Copyrighted

Work or to participate or assist in any such activity; and

        9.      For such other and further relief as the Court may deem just and proper.




                                                    6
             Case 1:20-cv-01862-VM Document 1 Filed 03/03/20 Page 7 of 7



                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

                                             Respectfully submitted,

Dated: March 3, 2020

                                             /s/ R. Terry Parker
                                             R. Terry Parker, Esquire
                                             RATH, YOUNG and PIGNATELLI, P.C.
                                             120 Water Street, Second Floor
                                             Boston, MA 02109
                                             Telephone: (603) 226-2600
                                             Email: rtp@rathlaw.com

                                             Attorneys for Plaintiff
                                             Jason Langley




                                                7
